Citation Nr: 1628225	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-27 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active duty from February 8, 1988, to March 8, 1988 (one month).

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.  

The Veteran appealed, and in May 2014, the Board denied the claims. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In January 2015, the CAVC granted an amended joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the May 2014 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR. 

In May 2015, and December 2015, the Board remanded the claims for additional development.

The Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that service connection is warranted for a back disability, and a bilateral hip disability.  He essentially asserts that he has a back disability, and a bilateral hip disability, that have been caused or aggravated by his service-connected stress fracture, right tibia.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In December 2015, the Board remanded these claims.  The Board directed that etiological opinions be obtained as to whether or not the claimed disabilities had been caused by his service-connected for stress fracture, right tibia.  The Board further directed:

(c) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip necrosis, or any disability of the Veteran's back or left hip, has been chronically worsened beyond it natural progression by his service-connected residuals of right tibia fracture.  A rationale must be provided to support any conclusion reached.

VA back, and hip and thigh, disability benefits questionnaires (DBQs), dated in January 2016, show that the examiner, Dr. S.R., concluded that, with regard to the right hip there is no orthopedic literature which links healed non-operative tibia fractures with avascular necrosis of the hip, that it is "unlikely as not that his avascular necrosis of the right hip is from another source whether steroids, autoimmune, or iatrogenic," that it is "unlikely associated with his right tibia fracture," and that the Veteran's right hip necrosis "has no association with the healed right tibia fracture."  The examiner stated that the Veteran's left hip has greater trochanteric bursitis, and concluded that "the current pathology is unlikely related with a healed right tibia fracture."  With regard to the back, the examiner stated that the Veteran's X-rays are consistent with the normal aging process of a 47 year-old male, and "therefore is as unlikely as not to be related to his right tibia fracture and its residuals."  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), the U. S Court of Appeals for Veterans Claims (Court) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Id. at 302. 

Although the January 2016 VA opinions addressed direct causation, and although the examiner's language could be read to exclude both causation and aggravation from his service-connected right leg disability, these opinions do not otherwise include any discussion or rationale as to why the Veteran's back and bilateral hip disabilities were not aggravated by his service-connected right leg disability.  Thus, based on current Court law, the VA opinions are inadequate.  On remand, a supplemental opinion should be obtained from the January 2016 VA examiner, or, if the January 2016 VA examiner is not available, the Veteran should be scheduled for another examination, to include obtaining etiological opinions.  Id.; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the January 2016  VA examinations (Dr. S.R.).  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's back disability, or disability of either hip, was aggravated by his service-connected right leg disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  In the event that the examiner who conducted the Veteran's January 2016 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of all back and hip disabilities found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims for service connection for a back disability, and a bilateral hip disability, must be adjudicated in light of all pertinent evidence and legal authority.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




